                     UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE



Christopher Beaulieu
a/k/a Crystal Beaulieu

     v.                              Civil No. 16-cv-471-JD
                                     Opinion No. 2018 DNH 221
New Hampshire Governor, et al.


                               O R D E R

     Crystal Beaulieu, who is proceeding pro se and in forma

pauperis, brings claims against officers at the New Hampshire

Prison for Men, arising from incidents that occurred during her

incarceration.1   The defendants move for judgment on the

pleadings.   Beaulieu did not file a response to the motion.


                          Standard of Review

     A motion for judgment on the pleadings under Federal Rule

of Civil Procedure 12(c) is addressed under the standard for a

motion to dismiss under Rule 12(b)(6).     Shay v. Walters, 702

F.3d 76, 82 (1st Cir. 2012).     The court takes the plaintiff’s

factual allegations as true and draws reasonable inferences in

the plaintiff’s favor.    Buntin v. City of Boston, 813 F.3d 401,

404 (1st Cir. 2015).     Taken in that light, the complaint must




     1 Beaulieu is a transsexual female who uses the name
“Crystal,” and prefers to be referred to with female pronouns.
provide facts to support a claim that “is plausible on its

face.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                             Background

    As explained in the court’s order on the defendants’ motion

to dismiss and motions for injunction relief, Beaulieu is a

transsexual inmate who has been incarcerated at the New

Hampshire State Prison for Men since January 6, 2011.     Although

born a male, she identifies as female, which is reflected in her

clothing, makeup, and hair style.     She began hormone treatment

in October of 2015.

    Because of her transsexual status, Beaulieu alleges that

she is particularly at risk in the prison environment.     She also

alleges that she has mental health issues and that the prison

staff is aware of those issues.     Beaulieu’s allegations reflect

her tumultuous history at the prison, including allegations of

sexual assaults and disciplinary measures imposed on multiple

occasions.

   On preliminary review, the magistrate judge ordered service

of thirteen claims.    Report and Recommendation, Doc. No. 16

(Nov. 30, 2017), approved, Order, Doc. no. 21 (Jan. 2, 2018).

The defendants moved to dismiss most of the claims, and Beaulieu

objected.    The court granted the motion in part.   Doc. no. 54.

The court denied Beaulieu’s thirteen motions pertaining to


                                  2
injunctive relief and other relief and denied the defendants’

motion for reconsideration of the order on the motion to dismiss

in a single order.   Doc. no. 77.    The court granted Beaulieu’s

motion to amend to the extent she identified previously

unidentified defendants, and granted the defendants’ motion to

correct two of the defendants’ names.    Doc. no. 89.

    The claims that are now remaining in the case are the

following:

2. SHU Sgt. Matthew Stefanczak and Corrections Officer (“CO”)
Eric Turner committed the state law tort of negligence by
housing Beaulieu with inmate Shawn Cook in March 2015, knowing
that Beaulieu was at particular risk of sexual victimization and
that Cook had a history of sexual assault.

3. Defendants Capt. Michael Edmark and Lt. Scott Marshall,
knowing that Beaulieu suffers from mental health problems,
violated Beaulieu’s Eighth Amendment rights, and committed the
state law tort of negligence by housing Beaulieu in a cell below
inmate Cook on May 20, 2015, while the investigation of
Beaulieu’s sexual assault claim against Cook was ongoing, and
knowingly allowing Cook to harass and threaten Beaulieu, thus
creating a substantial risk to Beaulieu’s mental health.

4. An unnamed NHSP corrections officer, identified in the R&R
as John Doe #1, on May 27, 2016, violated Beaulieu’s Eighth
Amendment rights, and committed the state law tort of
negligence, by putting Beaulieu in a cell with an inmate who the
officer knew or should have known was a member of a gang with
which Beaulieu had prior difficulties, thus placing Beaulieu at
a substantial risk of serious harm.

5(a). CO Christopher Brownlie committed the state law tort of
negligence by placing Beaulieu at a substantial risk of serious
harm from other inmates when he told another inmate that
Beaulieu was a “rat”;

5(b). CO Young violated Beaulieu’s Eighth Amendment rights and
committed the state law tort of negligence, by placing Beaulieu
at a substantial risk of serious harm from other inmates,

                                 3
when CO Young told inmates that Beaulieu was a “rat” and a
“skinner”; and

5(c). CO Dominic Salce violated Beaulieu’s Eighth Amendment
rights and committed the state law tort of negligence, by
placing Beaulieu at a substantial risk of serious harm from
other inmates when he yelled, where all of the inmates on
Beaulieu’s tier could hear him, that Beaulieu had requested
statement forms, which Salce knew would cause other inmates to
think Beaulieu is a “rat.”

6. Warden Zenk, Maj. Jon Fouts, Capt. Boynton, Lt. Paul
Carroll, Sgt. Gary Lydick, Sgt. Jeremiah Totten, Cpl. Stone, and
Cpl. Pat Wright, knowing that Beaulieu suffers from mental
health problems, committed the state law tort of negligence, by
allowing Brownlie to work in proximity to, and interact with,
Beaulieu during the investigation of Beaulieu’s sexual assault
accusation against Brownlie, and allowing Brownlie to harass
Beaulieu, thus creating a substantial risk of serious harm to
Beaulieu’s mental health.

7. Sgt. Lydick, Lt. Carroll, and Capt. Edmark committed the
state law tort of negligence, in that, knowing that CO David
Dionne had previously used excessive force on Beaulieu and
harassed Beaulieu, and knowing that Beaulieu suffers from mental
health problems, those defendants allowed Dionne after July 28,
2016, to continue to work in proximity to Beaulieu, thus
creating a substantial risk of serious harm to Beaulieu’s mental
health.

8. On July 6, 2017, Sgt. Totten, CO Jason Caruso and Lt.
Marshall committed the state law tort of negligence, by denying
Beaulieu’s request to see a mental health worker when Beaulieu
told the officers she was actively suicidal and instead told
Beaulieu to “just kill [her]self,” and by laughing at and
provoking Beaulieu, thus creating a substantial risk of serious
harm to Beaulieu’s mental health.

9. In retaliation for Beaulieu’s First Amendment activities
including her filing of a complaint against CO Brownlie,
accusing that officer of sexually assaulting her, as well as
Beaulieu’s oral and written grievances, and lawsuits filed
against other DOC staff members:
     a. CO R. Chandonnet charged Beaulieu with a disciplinary
violation for disrespecting Chandonnet, when Beaulieu objected
to Chandonnet’s actions that Beaulieu considered to be sexual
assault;

                                4
     b. Sgt. Pelletier, CO John Aulis, Lt. Andrew Newcomb, and
CO Timothy Miller, Capt. Masse, Cpl. Paz, and CO Lamontagne,
charged Beaulieu with multiple disciplinary infractions;
     c. Kathleen Anderson, John Morin, and M. Rubio instituted a
“Keep Away” directive preventing Beaulieu and her boyfriend,
Steven Newcombe, from having any type of contact with one
another.
     d. On May 11, 2017, Sgt. Lydick inflicted unnecessary force
on Beaulieu, causing her severe pain;
     e. Cpl. Wright told Beaulieu to kill herself;
     f. CO Young told other inmates that Beaulieu is a “rat” and
a “skinner”; and
     g. On July 6, 2017, Beaulieu was subjected to unprovoked
excessive force, tazed, kicked, and placed in a restraint chair
by Sgt. Totten, CO Caruso, Lt. Carroll, Capt. Edmark, and
Lydick.

10. On an unspecified date in 2016, CO G. Nimorowski, while
escorting Beaulieu between areas of the prison while Beaulieu
was handcuffed, violated Beaulieu’s Eighth Amendment right not
to be subjected to excessive force maliciously or sadistically
applied, in that Nimorwski, without provocation, pulled and
twisted Beaulieu’s arm, and then, when Beaulieu told Nimorowski
that he was hurting her, Nimorowski forcefully pushed her
handcuffs toward her elbows, causing her pain;

11. On December 5, 2016, Sgt. Totten, while escorting Beaulieu
between areas of the prison, after Beaulieu said she refused to
live on a particular tier in SHU and then stated that she was
suicidal, violated Beaulieu’s Eighth Amendment right not to be
subjected to excessive force maliciously or sadistically
applied, in that:
     a. Sgt. Totten slammed Beaulieu’s head against the window,
and held her against the window by her arms; and
     b. After Beaulieu had smashed her own head against the
window, Sgt. Totten slammed Beaulieu against a doorframe and
then slammed her face into the floor, while Beaulieu was not
resisting Totten’s attempts to restrain her.

12. Shortly after May 11, 2017, in response to Beaulieu’s
accusation of sexual assault against CO Brownlie, Sgt. Lydick,
Jason Caruso, Patrick Wright, and Shawn Stone violated
Beaulieu’s Eighth Amendment right not to be subjected to
excessive force maliciously or sadistically applied, in that,
without provocation:



                                5
     a. Lydick forced Beaulieu to the ground while she was in
handcuffs, without allowing her the opportunity to get down
voluntarily; and
     b. Brownlie, Lydick, Caruso, Wright, and Stone then got
“on” Beaulieu while she was on the floor in handcuffs, causing
her severe pain.

13. On May 27, 2017, in response to Beaulieu smashing her cup,
which she did because she was suicidal and had been refused
mental health care, CO Caruso, CO Young, Capt. Edmark, Lt.
Carroll, and Sgt. Lydick violated Beaulieu’s Eighth Amendment
right not to be subjected to excessive force maliciously or
sadistically applied, in that:
     a. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and Sgt.
Lydick forcibly pulled Beaulieu’s arms through the tray slot in
her door and handcuffed her, and put her on the floor in the SHU
rotunda;
     b. Lydick shot Beaulieu with a Tazer;
     c. Edmark kicked Beaulieu in the face while she was on the
floor;
     d. after Beaulieu got up, Caruso and Young pulled her arms
while she was handcuffed, then dropped her to the ground on her
shoulder;
     e. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and Sgt.
Lydick fell on top of her after Caruso and Young dropped her on
the ground; and
     f. CO Caruso, CO Young, Capt. Edmark, Lt. Carroll, and Sgt.
Lydick then placed Beaulieu in a restraint chair for four hours.


                            Discussion

    The defendants move for judgment on the pleadings on Claims

2, 5, 6, 7, and 8.   In support, they contend that 42 U.S.C.

§ 1997e(e) bars the negligence claims in Claims 5, 6, 7 and 8.

They also contend that Claim 8 must be dismissed for failure to

allege any injury, that Claims 5, 6, and 7 must be dismissed

because Beaulieu has not alleged sufficient facts to make a

claim for negligent infliction of emotional distress, that

Claims 2 and 5(a) are barred by RSA chapter 99-D and do not

                                 6
state actionable claims, and that Claims 2 and 5(a) should be

dismissed for lack of supplemental jurisdiction.


A.   Section 1997e(e)

     “No federal civil action may be brought by a prisoner

confined in a jail, prison or other correctional facility for

mental or emotional injury suffered while in custody without a

prior showing of physical injury or the commission of a sexual

act.”   § 1997e(e).     Section 1997e(e) has been construed to bar

compensatory damages for mental or emotional injury in federal

civil rights claims without a showing of physical injury or a

sexual act.   See Rasho v. Elyea, 856 F.3d 469, 477–78 (7th Cir.

2017); Kuperman v. Wrenn, 645 F.3d 69, 73 (1st Cir. 2011); Diaz

v. Wall, No. CV 17-94 WES, 2018 WL 1224457, at *7 (D.R.I. Mar.

8, 2018).   For that reason, the bar imposed by § 1997e(e) will

not preclude a federal civil rights claim if damages other than

compensatory damages are alleged.      Kuperman, 645 F.3d at 73.

     The defendants contend that § 1997e(e) bars Beaulieu’s

state law claims for negligence in Claims 5, 6, 7, and 8, and

asks that those claims be dismissed.     Most courts that have

considered the issue, have found that § 1997e(e) applies to

state law claims that are brought in a federal action.      See,

e.g., Wagner v. Tex. Dep’t of Crim. Justice, 2018 WL 2074142, at

*7 (N.D. Tex. May 3, 2018); Hernandez v. Bernstein, 2018 WL


                                   7
2925913, at *2, n.1 (D. Or. Apr. 16, 2018 (citing conflicting

cases on whether § 1997e(e) applies to state law claims);

O'Connor v. Carnahan, 2015 WL 6405976, at *16 (N.D. Fla. Sept.

21, 2015), report and recommendation adopted sub nom. v.

Carnahan, No. 3:09CV224-WS-EMT, 2015 WL 6182680 (N.D. Fla. Oct.

21, 2015); Schonarth v. Robinson, 2008 WL 510193, at *4 (D.N.H.

Feb. 22, 2008).

    In each cited negligence claim, Beaulieu alleges that a

defendant or defendants caused her to be in substantial risk of

harm or substantial risk of harm to her mental health.      She does

not allege that she suffered any actual physical harm or that a

sexual act was committed.   The defendants argue that her

negligence claims cannot survive under New Hampshire law without

an actionable injury, citing England v. Brianas, 166 N.H. 369,

371 (2014); Raymond v. Eli Lilly       Co., 117 N.H. 164, 168 (1977);

White v. Schnoebelen, 91 N.H. 273, 274-75 (1941).

    Because Beaulieu did not respond to the defendants’ motion,

she offers no reason that § 1997e(e) would not apply to bar her

negligence claims in Claims 5, 6, 7, and 8.       Despite the

apparent simplicity of applying § 1997e(e) to Beaulieu’s

negligence claims, that defense could raise substantial issues

of state and federal law that would need to be addressed in an




                                   8
appropriate case.   Those potential issues, however, were not

raised and are not addressed here.2

     Therefore, in the specific context of this case, § 1997e(e)

precludes damages for the injuries that Beaulieu alleges, and

her negligence claims in Claims 5, 6, 7, and 8 are dismissed for

lack of a remedy.


B.   Claim 2

     The defendants assert that they are protected by official

immunity under RSA chapter 99-D from liability for negligence in

Claim 2.   In support, they cite the analysis in the June 28,

2018, order that analogized the Eighth Amendment standard to the

official immunity standard.   Doc. 54 at *33.   They now argue

that because the court dismissed the Eighth Amendment part of

Claim 2, due to a failure to allege deliberate indifference to a

substantial risk of harm, they are entitled to official immunity

under RSA chapter 99-D.

     RSA chapter 99-D protects officers from liability “for

decisions, acts or omissions that are:   (1) made within the

scope of their official duties while in the course of their


     2 The government did not raise or address such issues.
Beaulieu, a pro se prisoner, did not even respond to the motion,
much less raise any issue in opposition to the application of
§ 1997e(e). The court declines to raise and analyze potential
complex issues on a sua sponte basis. Those matters are better
left to a case where there is sufficient briefing to allow a
reasoned review.

                                 9
employment; (2) discretionary, rather than ministerial; and (3)

not made in a wanton or reckless manner.”     Farrelly v. City of

Concord, 168 N.H. 430, 440 (2015).     In Claim 2, Beaulieu alleges

that Sgt. Matthew Stefanczak and CO Eric Turner were negligent

in housing Beaulieu with Shawn Cook when they knew that Beaulieu

was at risk of sexual victimization and Cook had a history of

sexual assault.   Beaulieu’s allegations support a conclusion

that the decision of where to house Beaulieu was within the

scope of the official duties of Stefanczak and Turner in their

jobs at the prison.

    The remaining requirement is that the decision was not made

in a wanton or reckless manner.    In the June 28 order, the court

found that Beaulieu had not alleged facts to show that

Stefanczak and Turner decided to house Beaulieu with Cook with

deliberate indifference to a substantial risk of harm to

Beaulieu.   The court concluded that contrary to the claim as

construed on preliminary review Beaulieu did not allege that

Cook had a history of sexual assault.    Instead, Beaulieu alleged

that Cook had a history of accusing others of sexual assault.

    The defendants argue that the decision to house Beaulieu

with Cook was not made in a wanton or reckless manner for the

same reasons that the allegations did not show deliberate

indifference to a substantial risk of harm.     In support, the

defendants note that the Supreme Court stated that deliberate

                                  10
indifference to a substantial risk of harm, the Eighth Amendment

standard, was “the equivalent of disregarding that risk.”

Farmer v. Brennan, 511 U.S. 825, 836 (1994).   The New Hampshire

Supreme Court has defined wanton conduct as being willful

disregard of safety or utter indifference to the consequences.

See, e.g., Franciosa v. Hidden Pond Farm, Inc., --- A.3d ---,

2018 WL 4517252, at *7 (N.H. Sept. 21, 2018) (construing

“wanton” for purposes of immunity provided by RSA 508:19).

Reckless conduct is “‘conduct evincing disregard of or

indifference to consequences under circumstances involving

danger to life or safety of others, although no harm was

intended.’”   Kukesh v. Mutrie, 168 N.H. 76, 83 (2015) (quoting

Migdal v. Stamp, 132 N.H. 171, 176 (1989)) (further internal

quotation marks omitted).

      The court agrees that Beaulieu did not allege facts to show

that Stefanczak and Turner acted recklessly or wantonly in

deciding to house Beaulieu with Cook.   There are no allegations

that Stefanczak or Turner knew that Beaulieu would be at risk of

sexual assault from Cook and disregarded that risk.   Therefore,

Stefanczak and Turner are entitled to official immunity under

RSA chapter 99-D, which protects them from liability for Claim

2.   Claim 2 is dismissed.3


      3Although the defendants raised additional grounds in
support of their motion, it is not necessary to address them.

                                11
                            Conclusion

      For the foregoing reasons, the defendants’ motion for

judgment on the pleadings (document no. 82) is granted.   Claims

2, 5, 6, 7, and 8 are dismissed.

      The claims that remain in the case are Claims 3, 4, 9, 10,

11, 12, and 13.

      SO ORDERED.



                               ______________________________
                               Joseph A. DiClerico, Jr.
                               United States District Judge

November 7, 2018

cc:   Christopher Beaulieu, pro se
      Lawrence Edelman, Esq.
      Anthony Galdieri, Esq.
      Laura E. B. Lombardi, Esq.




                                12
